DETAILED ACTION
Claims 1, 5-23 are allowed.
Claims 2-4 are canceled.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chris J. Volkmann (Reg. No. 60,349) on 01/20/2021.
The following is an examiner’s statement of reasons for allowance: 

Listing of claims:

1.	(Currently Amended) A computing system, comprising:
a processor; and 
memory storing instructions executable by the processor, wherein the instructions, when executed, configure the computing system to:
receive, from an application configured to run a computing process that operates on data associated with the computing system, an event registration input indicative of a particular event; 
based on the event registration input, register the application to receive notification when the particular event is detected;
based on detecting occurrence of the particular event in the computing system,
generate an event context package corresponding to the occurrence; and

in response to sending the event notification, 
receive a context notification from a monitor component of the application, the monitor component being configured to contextually monitor the application, and the context notification indicating that the monitor component is configured to provide context information associated with the particular event; and
after receiving the context notification, 
receive the context information from the monitor component, the context information including a monitored context of the application corresponding to the particular event; and
send, to a server environment, the event context package that 
includes the context information received from the monitor component of the application, and 
associates the context information with the occurrence of the particular event and with higher level context information corresponding to a higher level event in a hierarchy of events associated with the particular event.

2-4.	(Cancelled)


6.	(Currently Amended) The computing system of claim 1, wherein 


13.	(Currently Amended) A computer-implemented method, comprising:
receiving, from an application configured to run a computing process that operates on data associated with a computing system, an event registration input indicative of a first 
based on the event registration input, registering the application to receive notification when the first event is detected;
based on detecting occurrence of the first event in the computing system and on the registration, sending an event notification to the application, the event notification notifying the application of the occurrence of the first event;
obtaining a session identifier corresponding to the computing session;
obtaining session level context information associated with the computing session; 
associating the session level context information with the session identifier;
detecting that a higher level event, that is hierarchically related to the first event in a hierarchy of events, is performed within the computing session;
obtaining an event identifier corresponding to the higher level event; 
receiving higher level context information from a monitor component of the application, the monitor component being configured to contextually monitor the application, and the higher higher level  and

sending, to a server environment, an event context package that 
includes the session level context information, and 
associates the higher level context information with the occurrence of the higher level event and with the session identifier.


17.	(Currently Amended) The computer-implemented method of claim 13 and further comprising:
detecting a further dependent event that is dependent on performance of the higher level 
obtaining further dependent context information for the further dependent event; and
associating the further dependent context information with the session identifier and the event identifier.

higher level 
notifying the application that the higher level 
receiving the event level context information from the application in response to the notification.

19.	(Currently Amended) A method performed by a computing system, the method comprising:
receiving, from an application configured to run a computing process that operates on data associated with the computing system, an event registration input indicative of a particular event; 
based on the event registration input, registering the application to receive notification when the particular event is detected;
based on detecting occurrence of the particular event in the computing system,
generating an event context package corresponding to the occurrence; and
sending an event notification to the application based on the registration, the event notification notifying the application of the occurrence of the particular event; 
receiving context information from a monitor component of the application in response to the event notification, the monitor component being configured to contextually monitor the application, and the context information including a monitored context of the application corresponding to the particular event; and
sending, to a server environment, the event context information package that
includes the context information received from the monitor component of the application, and 
associates the context information with the occurrence of the particular event and with higher level context information corresponding to a higher level event in a hierarchy of events associated with the particular event.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Based on the Applicant’s arguments filed on 10/12/2020 and the Examiner’s amendments cited above, the claims are in condition for allowance because they recite novel features and a technical solution with troubleshooting network systems by providing event context package information associated with the occurrence of an event on a particular application, wherein the event context package information includes context information from the particular application and higher level context information associated with the event. More specifically, to resolve common technical problems encountered in the art with respect to customer network management, the present application requires a system adapted to detect occurrence of a particular event in the computing system, generating an event context package corresponding to the occurrence, and sending a notification to an application executing on the computing system, wherein in response to the notification, context information associated with the particular event is received from a monitor component of the application. Additionally, the invention suggests a server environment adapted to receive the event context package that includes the context information received from the monitor component of the application, such that the event context package can be output to another system for further analysis. That is, the invention specifically requires registering an application to receive notification when a particular event is detected, and receiving context information from a monitor component, i.e. a monitor add-in of the application, where the monitor component is configured to contextually monitor the application. The invention therefore claims a specific and unconventional embodiment for providing event context package to improve network management. The relevant prior arts to the claimed invention, namely Rupp et al. (US 20080115086: disclosing a system for collecting information and associated context by monitoring at least one application program executable using a computing system so as to detect one or more events associated with the at least one application program, identifying contextual information corresponding to the detected one or more events, and spawning a process to associate the context information with the one or more event. Rupp further seeks to address Jann et al. (US 20090199051: discloses an event management system comprising a monitoring application which registers to be notified of an event by writing into a monitor file associated with an event, event-producer-specific input information to indicate when the event should be triggered, monitoring application or applications that are waiting in a select() call, and reading the monitor file to get the event details when an event has been triggered), and Ho (US 20090036102: discloses a method for context data pre-fetching for an application comprising registering, by a consumer of an application running on a mobile device, a subscription with a particular context model, triggering a notification generation function when a change event is detected, and creating a context model based on the detected events. The invention of Ho aims to provide consumers the ability to fine-tune, via subscriptions, their interest in a particular context model) do not individually teach nor suggest all the features of claims 1 and 5-23. Furthermore, neither Rupp, Jann nor Ho teaches a system adapted to notify a plurality of different applications of the occurrence of a particular event, receiving context information for each of the plurality of different applications, and associating the generated event context package with higher level context information corresponding to a higher level event in a hierarchy of events associated with the particular event. Therefore, when considering the invention as a whole as claimed above, forming the claimed invention as disclosed would require impermissible hindsight. Accordingly, the claims are in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571) 270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454